          Case 1:19-cv-08831-LGS Document 16 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOE N. FLOWERS,

                                  Petitioner,
                                                                     19 Civ. 8831 (LGS)
                      -against-

 FEDERAL BUREAU OF PRISONS (BOP),

                                  Respondent.

LORNA G. SCHOFIELD, United States District Judge:

        WHEREAS, by May 19, 2020, Defendant was directed to either (i) serve the Order at

Dkt. No. 15 and file proof of such service on pro se Plaintiff or (ii) file a letter stating that it is

unable to do so and why. No proof of service or letter was filed. It is hereby

        ORDERED that Defendant shall either (i) file proof of service of the Order at Dkt. No.

15 or (ii) file a letter stating it is unable to do so, as soon as possible and no later than May 22,

2020.


Dated: May 20, 2020
       New York, New York
